DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 3/11/2022, is acknowledged. Claims 1, 3, 5, and 7 are amended. Claims 12 – 13 and 18 – 19 are canceled. Claims 1, 3 – 5, 7 – 11, 14 – 17, and 20 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(d) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Interpretation
Regarding claims 10 and 16, the claims each recite “wherein the at least one lanthanoid element comprises a mixture of La, Ce, Pr, Nd, Pm, and Sm”. The Examiner has interpreted this limitation as requiring the at least one lanthanoid element to comprise at least 2 of the aforementioned elements, La, Ce, Pr, Nd, Pm, and Sm, thus constituting a mixture.

Regarding claims 14 and 20, the claims each recite “wherein the at least one lanthanoid element contains only La, Ce, Nd, and Pr as the REM”. The Examiner has interpreted this limitation as requiring that the at least one lanthanoid is chosen only from the set of La, Ce, Nd, and Pr, as well as mixtures thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3 – 5, and 7 – 11, 14 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0152735 (“Ando”; of record) in view of US 2015/0305091 (“Hattendorf”; of record).
Regarding claim 1, Ando teaches a hard particle powder for a sintered body ([0030], L 4), having a composition ([0033], L 14-17) which is compared to that of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	As shown in Table 1, Ando teaches a general composition which either falls within, overlaps, or encompasses the closed composition of the instant claim for each constituent element, except for the claimed Si content of 0.5-4.0 mass%. However, it is noted that Ando teaches that Si may further be included in the composition of the particle, by way of example ([0033], L 19-20). Thus, the Examiner asserts that an ordinarily skilled artisan would have found it obvious to add an amount of Si as found in the examples of Ando, such as the 1.1 mass% Si found in disclosed example 1 ([0042], L 13-14). Such an amount falls within the claimed range of 0.5-4.0 mass% Si. In conclusion, a prima facie case of obviousness exists (MPEP 2144.05 I).
Further, the composition taught by Ando does not include any additional alloying elements, and as such the closed composition of the instant claim is satisfied.
Further regarding the limitation “for a sintered body”, the Examiner notes that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations (MPEP 2114). While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114). The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114 (II)). Regardless, it is noted that Ando indeed teaches that the hard particle powder is for a sintered body ([0030]).
Ando does not explicitly teach that the rare earth metals included consist of at least one lanthanide element. Rather, it is noted that Ando teaches incorporation of Y ([0033], L 14-17), which is a rare earth metal, but not a lanthanide.
Hattendorf teaches an iron-nickel-chromium-silicon high entropy alloy (Title; abstract). Hattendorf teaches that the addition of elements such as La, Ce, and Y improve the service life of the alloy due to their affinity for oxygen, as they block the diffusion path of oxygen on grain boundaries ([0055], L 1-4). Further, Hattendorf teaches that the improved service life is attained through improved oxidation resistance ([0014]). However, Hattendorf teaches that in testing, the effect of Y in improving service life (and therefore oxidation resistance) is not as beneficial as that of Ce and/or La, and found that replacing Ce with Y led to worse results ([0099], L 1-7).
An ordinarily skilled artisan would have been motivated by the teachings of Hattendorf to replace the Y content of the hard particle powder taught by Ando with La and/or Ce. Yttrium has been shown to be less effective than either of La or Ce in improving the service life/oxidation resistance of an alloy through blocking the diffusion path of oxygen on grain boundaries.
The Examiner notes that both of La and Ce are lanthanides. Thus, the Ando in view of Hattendorf satisfies the claim limitation that the REM consists of at least one lanthanide element.
Regarding claim 3, as shown by Table 1, the Ni content taught by Ando encompasses the narrowed Ni range of 27-30 mass% of the instant claim. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 4, as shown by Table 1, the Fe content taught by Ando continues to fall within the narrowed Fe range of 2.0-20 mass% of the instant claim.
Regarding claim 9, the Examiner notes that both La and Ce are permissible lanthanide elements as required by the claim language. Thus, Ando in view of Hattendorf satisfies the requirements of the instant claim.
Regarding claim 10, as discussed previously, an ordinarily skilled artisan would have been motivated by the teachings of Hattendorf to replace the Y content of the hard particle powder taught by Ando with La and/or Ce. Yttrium has been shown to be less effective than either of La or Ce in improving the service life of an alloy through blocking the diffusion path of oxygen on grain boundaries.
Thus, based on the teachings of Hattendorf, a replacement mixture of La and Ce to substitute for Y would be more effective in improving service life. Thus, Ando in view of Hattendorf satisfies the requirements of the instant claim, given the claim interpretation as stated previously in this correspondence.
Regarding claim 11, all of the claim limitations have been considered.  The claim limitation “wherein the sintered body is sintered at a temperature range from 1,100°C to 1,300°C” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Further, and most importantly, it is noted that claim 11 is directed toward a hard particle powder, and not a sintered body. As such, the limitation is not even directed toward the claimed subject matter.
Regarding claim 14, the Examiner notes that both La and Ce are permissible lanthanide elements as required by the claim language. Thus, Ando in view of Hattendorf satisfies the requirements of the instant claim, given the claim interpretation as stated previously in this correspondence.

Regarding claim 5, Ando teaches a sintered body ([0030], L 1), comprising a hard particle powder ([0030], L 4), a pure iron powder ([0030], L 3; [0031], L 1-3), and a graphite powder ([0030], L 3-4), the hard particle powder having a composition ([0042], L 12-15) which is compared to that of the instant claim in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As shown in Table 2, Ando teaches a general composition which either falls within, overlaps, or encompasses the closed composition of the instant claim for each constituent element, except for the claimed Si content of 0.5-4.0 mass%. However, it is noted that Ando teaches that Si may further be included in the composition of the particle, by way of example ([0033], L 19-20). Thus, the Examiner asserts that an ordinarily skilled artisan would have found it obvious to add an amount of Si as found in the examples of Ando, such as the 1.1 mass% Si found in disclosed example 1 ([0042], L 13-14). Such an amount falls within the claimed range of 0.5-4.0 mass% Si. In conclusion, a prima facie case of obviousness exists (MPEP 2144.05 I).
Further, the composition taught by Ando does not include any additional alloying elements, and as such the closed composition of the instant claim is satisfied.
Ando does not explicitly teach that the rare earth metals included consist of at least one lanthanide element. Rather, it is noted that Ando teaches incorporation of Y ([0033], L 14-17), which is a rare earth metal, but not a lanthanide.
Hattendorf teaches an iron-nickel-chromium-silicon high entropy alloy (Title; abstract). Hattendorf teaches that the addition of elements such as La, Ce, and Y improve the service life of the alloy due to their affinity for oxygen, as they block the diffusion path of oxygen on grain boundaries ([0055], L 1-4). Further, Hattendorf teaches that the improved service life is attained through improved oxidation resistance ([0014]). However, Hattendorf teaches that in testing, the effect of Y in improving service life (and therefore oxidation resistance) is not as beneficial as that of Ce and/or La, and found that replacing Ce with Y led to worse results ([0099], L 1-7).
An ordinarily skilled artisan would have been motivated by the teachings of Hattendorf to replace the Y content of the hard particle powder taught by Ando with La and/or Ce. Yttrium has been shown to be less effective than either of La or Ce in improving the service life/oxidation resistance of an alloy through blocking the diffusion path of oxygen on grain boundaries.
The Examiner notes that both of La and Ce are lanthanides. Thus, the Ando in view of Hattendorf satisfies the claim limitation that the REM consists of at least one lanthanide element.
Regarding claim 7, as shown by Table 2, the Ni content taught by Ando encompasses the narrowed Ni range of 27-30 mass% of the instant claim. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 8, as shown by Table 2, the Fe content taught by Ando continues to fall within the narrowed Fe range of 2.0-20 mass% of the instant claim.
Regarding claim 15, the Examiner notes that both La and Ce are permissible lanthanide elements as required by the claim language. Thus, Ando in view of Hattendorf satisfies the requirements of the instant claim.
Regarding claim 16, as discussed previously, an ordinarily skilled artisan would have been motivated by the teachings of Hattendorf to replace the Y content of the hard particle powder taught by Ando with La and/or Ce. Yttrium has been shown to be less effective than either of La or Ce in improving the service life of an alloy through blocking the diffusion path of oxygen on grain boundaries.
Thus, based on the teachings of Hattendorf, a replacement mixture of La and Ce to substitute for Y would be more effective in improving service life. Thus, Ando in view of Hattendorf satisfies the requirements of the instant claim, given the claim interpretation as stated previously in this correspondence.
Regarding claim 17, all of the claim limitations have been considered.  The claim limitation “wherein the sintered body is sintered at a temperature range from 1,100°C to 1,300°C” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
Regardless, it is noted that Ando does teach that the sintered body is sintered at 1120°C ([0045], L 3). This temperature falls within the claimed range of 1100-1300°C. 
Regarding claim 20, the Examiner notes that both La and Ce are permissible lanthanide elements as required by the claim language. Thus, Ando in view of Hattendorf satisfies the requirements of the instant claim, given the claim interpretation as stated previously in this correspondence.

Response to Arguments
Applicant’s remarks filed 3/11/2022 are acknowledged and have been fully considered. With respect to the prior art combination of Ando and Hattendorf, Applicant has argued that if combined, the alleged combination would not teach or suggest each and every feature of the claimed invention. Applicant specifically references the narrowed content of Ni, now required to be a minimum of 27 mass%, and the narrowed content of Cr, now required to be a maximum of 10 mass%.
The Examiner agrees with Applicant to the extent that inventive example 1 of Ando no longer falls within the claimed composition of the independent claims. However, Applicant’s argument is not found to be persuasive. [0033] of Ando discloses general compositional ranges for the hard particle powder, these ranges rendering the claimed composition obvious, as discussed previously in the modified grounds of rejection.
	Applicant argues further that the Examiner's stated motivation for switching the taught Y content of Ando for an element such as La or Ce as taught by Hattendorf - that is, to improve the service life of an alloy, is different from the wear resistance of a sintered body. For this reason, Applicant argues that one of ordinary skill would not have been motivated by the teachings of Hattendorf to substitute La or Ce for the Y present in the hard particle powder composition.
	The Examiner respectfully finds this argument to be unpersuasive. Applicant states that in the present invention, by adding REM to the hard particle powder, an oxide coating is generated on the surface of a sintered body, improving lubricating properties. Hattendorf teaches that the recited REM elements La, Ce, and Y are also present in an oxide layer ([0055], L 2-3), while improving service life by blocking the diffusion path of the oxygen on the grain boundaries ([0055], L 3-4).
	The Examiner notes that although Hattendorf is directed toward a thermal conductor rather than a sintered body, improved service life would also be appreciated in a sintered body, or in any other product which is formed from a hard particle powder such as that taught by Ando. This is because Hattendorf teaches that the improved service life is generally attained through improved oxidation resistance ([0014]). Thus, the Examiner asserts that by incorporating the teachings of Hattendorf into Ando as discussed in the final rejection, increased oxidation resistance of the sintered body, i.e. improved service life, is attained. Applicant has not persuasively argued as to why improved oxidation resistance would not be a beneficial property in a sintered body, and has simply cited the method by which Hattendorf measures the degree of service life ([0083]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735